Exhibit 10.2

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”) is made and is entered into as of the
22nd day of December 2008, by BIOVEST INTERNATIONAL, INC., a Delaware
corporation (the “Borrower”), in favor of CORPS REAL, LLC, an Illinois limited
liability company (the “Secured Party”).

Recitals

WHEREAS, on November 10, 2008 (the “Petition Date”), Accentia
Biopharmaceuticals, Inc. and its subsidiaries, including the Borrower
(collectively, the “Debtors”), filed their Voluntary Petitions for relief under
Chapter 11 of the Bankruptcy Code with the United States Bankruptcy Court for
the Middle District of Florida (the “Bankruptcy Court”);

WHEREAS, since the Petition Date, the Debtors have continued to operate their
businesses and manage their properties as debtors in possession pursuant to
Sections 1107(a) and 1108 of the Bankruptcy Code;

WHEREAS, Borrower requires post-petition financing to fund its business
operations and, therefore, such financing is essential to Borrower’s bankruptcy
estate;

WHEREAS, the financing is being provided in good faith and has been negotiated
at arm’s length;

WHEREAS, Borrower has filed with the Bankruptcy Court its Emergency Motion for
Authority to Obtain Postpetition Financing and Grant Senior Liens, Superpriority
Administrative Expense Status and Adequate Protection Pursuant to 11 U.S.C. §§
364(c) and (d) and F.R.B.P. 4001 dated December 4, 2008 [Doc. No. 86] (the
“Financing Motion”);

WHEREAS, the Bankruptcy Court has entered its Interim Order Granting Debtor’s
Emergency Motion for Authority to Obtain Postpetition Financing and Grant Senior
Liens, Superpriority Administrative Expense Status and Adequate Protection
Pursuant to 11 U.S.C. §§ 364(c) and (d) and F.R.B.P. 4001 dated December 22,
2008 [Doc. No. 119] (the “Interim Order”), pursuant to which, among other
things, the Bankruptcy Court has granted the Financing Motion, on an interim
basis, and authorized Borrower to borrow on a secured basis from the Secured
Party the principal amount of $750,000 subject to being increased to $3,000,000
upon the entry of a final order of the Bankruptcy Court granting the Financing
Motion (the “Final Order”);

WHEREAS, pursuant to that certain Secured Promissory Note of even date herewith
made by Borrower for the benefit of Secured Party (the “Note”), Secured Party
has agreed to advance to Borrower, on a revolving basis, funds in the maximum
principal amount of up to $3,000,000 (the “DIP Facility”) in accordance with the
Interim Order and the Final Order as applicable; and

WHEREAS, in order to more fully secure Borrower’s obligations under the Note,
Borrower has agreed to grant to Secured Party a lien on and security interest in
all property of Borrower pursuant to Sections 364(c)(2) and 364(d)(1) of the
Bankruptcy Code, in accordance with the Interim Order and the Final Order as
applicable, which liens and security interests shall be senior to all
prepetition and postpetition liens on property of Borrower.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and other good and valuable
consideration, the sufficiency and receipt of which is hereby acknowledged, the
parties hereto, intending to be legally bound thereby, agree as follows:

Section 1. Security Interest. Borrower hereby grants to Secured Party a security
interest (the “Security Interest”) in the items of collateral described on
Exhibit A hereto and in all attachments, additions, replacements, substitutions,
and accessions and in all proceeds thereof in any form now existing, after
acquired and hereafter arising (the “Collateral”).

Section 2. Indebtedness Secured. This Agreement and the Security Interest
created by it secures payment of the DIP Facility owing by Borrower to Secured
Party, and whether the DIP Facility is, from time to time, reduced and
thereafter increased or entirely extinguished and thereafter reincurred (the
“Indebtedness”). The Indebtedness includes any credit extended, sums advanced,
and any expenses incurred by Secured Party and specifically includes the DIP
Facility of Borrower to Secured Party evidenced by the Note.

Section 3. Covenants and Warranties. Borrower hereby covenants and warrants
that, at the execution hereof and at all times throughout the duration hereof:

(a) Borrower will join with Secured Party to file, wherever Secured Party deems
appropriate, financing statements in the form and content required by Secured
Party, describing the Collateral in the same manner as it is described herein
and Borrower will pay all costs of such filing. From time to time at the request
of Secured Party, Borrower shall execute one or more financing statements and
such other documents and do such other acts and things, all as Secured Party may
reasonably request, regarding the Security Interest in the Collateral.

(b) Secured Party may examine and inspect the Collateral at any time, wherever
located.

Section 4. Event of Default. Borrower shall be in default under this Agreement
and the Note upon the occurrence of any Event of Default, as defined in the
Interim Order.

Section 5. Secured Party’s Rights and Remedies. Upon the occurrence of any Event
of Default or at any time thereafter, and subject to the provisions of the
Interim Order and the Final Order as applicable:

(a) Secured Party may, at its option, declare all of the Indebtedness secured by
this Agreement (notwithstanding any provisions of any agreement with respect to
the Indebtedness to the contrary) immediately due and payable without demand or
notice of any kind, and the Indebtedness thereupon shall become due and payable
immediately without demand or notice (but with such adjustments, if any, with
respect to interest or other charges as may be provided for in the promissory
notes or other writings evidencing the Indebtedness secured).

(b) Secured Party and its agents are authorized to enter into and enter onto any
premises where the Collateral may be located for the purpose of taking
possession of the Collateral and any records thereof and Secured Party may, at
its option, demand Borrower at Borrower’s expense to assemble the Collateral and
make the Collateral available to Secured Party at a convenient place acceptable
to Secured Party and, after notice to the Borrower as hereinafter provided, and
other reasonable notice to secured parties of record, Secured Party may sell or
otherwise dispose of the Collateral at public or private sale, without further
notice or advertisement, at which sale Secured Party may become the purchaser.



--------------------------------------------------------------------------------

(c) Secured Party may demand that Borrower shall upon receipt by Borrower of any
proceeds covered hereby or of any check, draft, or other instrument representing
the proceeds, forthwith and without further notice or demand deliver the same to
Secured Party in the form in which the said items are received, endorsed by
Borrower for payment to Secured Party.

(d) Secured Party may by written notice deem Borrower to have transferred the
Collateral to Secured Party and to have constituted and appointed Secured Party
its true and lawful attorney-in-fact with full and irrevocable power and
authority in the name, place and stead of Borrower, from time to time, in
Secured Party’s discretion to demand, collect, receive and give receipts for any
and all monies due on the Collateral or due otherwise under or with respect to
any of the Collateral and to endorse any checks or other instruments or orders
and to file any claims and take any other action or proceeding deemed by Secured
Party appropriate for the purpose of collecting any and all such monies whenever
they may become payable. Secured Party may reasonably require Borrower to assist
Secured Party in any and all such collections.

(e) Secured Party shall have and may exercise, from time to time, any and all
rights and remedies of a secured party under the Uniform Commercial Code of
Florida and any and all rights and remedies available to a secured party under
any other applicable law.

(f) Any notice of sale, disposition, or other intended action by Secured Party,
mailed to Borrower at its business offices in Tampa, Florida or at any other
address to which Borrower has requested in writing that notices be sent, at
least five (5) days prior to such action, shall constitute reasonable notice to
Borrower.

(g) In the event of a sale or other disposition of the Collateral or the receipt
of any proceeds of the Collateral by Secured Party, after all of the
Indebtedness with appropriate interest and all costs and expenses of Secured
Party with respect to the possession and sale of the Collateral have been paid
in full as appropriate, the surplus, if any, shall be paid to Borrower by
Secured Party, and any Collateral remaining shall be transferred and reassigned
to Borrower by Secured Party; and in the event of a deficiency, there shall be
due from Borrower and Borrower shall immediately pay to Secured Party the
difference between the amounts received by Secured Party and the remaining sum
secured hereby, plus all costs and expenses of Secured Party in repossessing,
transporting, repairing, storing, selling or otherwise handling the Collateral
pursuant to such sale or other disposition.

(h) All remedies hereunder shall be cumulative and not alternative. Borrower
shall pay promptly the costs and expenses of Secured Party of collection of any
and all Indebtedness, enforcement of rights under this Agreement, including
reasonable attorneys’ fees, and those costs, expenses, and attorneys’ fees
incurred in appellate proceedings and expenses and attorneys’ fees on any
actions otherwise with respect to the Collateral.

Section 6. Rights and Remedies of Borrower. Subject to the provisions of the
Interim Order and the Final Order as applicable, Borrower shall have the rights
and remedies provided in this Agreement and Borrower specifically waives and
releases all rights provided in Article 9 of the Uniform Commercial Code in
force in the State of Florida on the date of this Agreement.

Section 7. Miscellaneous.

(a) Borrower authorizes Secured Party at Borrower’s expense to file any
financing statement or statements relating to the Collateral (without Borrower’s
signature thereon) which Secured Party deems appropriate, and Borrower appoints
Secured Party as Borrower’s attorney-in-fact to execute any such financing
statement or statements in Borrower’s name and to perform all other acts which
Secured Party deems appropriate to perfect and to continue perfection of the
Security Interest.



--------------------------------------------------------------------------------

(b) Without limiting any other right of Secured Party, whenever Secured Party
has the right to declare any Indebtedness to be immediately due and payable
(whether or not it has so declared), Secured Party may set off against the
Indebtedness all monies then owed to the Borrower by Secured Party in any
capacity whether due or not and Secured Party shall be deemed to have exercised
its right to set off immediately at the time its right to such election accrues.

(c) Upon Borrower’s failure to perform any of its duties hereunder, Secured
Party may but it shall not be obligated to perform any of such duties and
Borrower shall forthwith upon demand reimburse Secured Party for any expense
incurred by Secured Party in so doing.

(d) No delay or omission by Secured Party in exercising any right hereunder or
with respect to any Indebtedness shall operate as a waiver of that or any other
right, and no single or partial exercise of any right shall preclude Secured
Party from any other or further exercise of any other right or remedy. Secured
Party may cure any default by Borrower in any reasonable manner without waiving
the default so cured and without waiving any other prior or subsequent default
by Borrower.

(e) Secured Party shall have no obligation to take and Borrower shall have the
sole responsibility for taking any steps to preserve rights against all prior
parties. Borrower waives presentment for payment, notice of protest, notice of
nonpayment, notice of dishonor and protest of any instrument at any time held by
Secured Party on which Borrower is in any way liable and, if waivable, waives
notice of any other action taken by Secured Party.

(f) The singular pronoun shall include the plural, and the neuter shall include
the masculine and feminine.

(g) This Agreement may not be modified or amended nor shall any provision of it
be waived except by a written instrument signed by Borrower and Secured Party.

(h) This Agreement is a continuing agreement and shall survive any closing and
shall remain in force until Secured Party shall provide written notice of its
termination and thereafter until all of the Indebtedness contracted for or
created before receipt of the notice and any extension or renewals of that
Indebtedness (whether made before or after receipt of the notice) together with
all interest thereon both before and after the notice, shall be paid in full.

Section 8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Illinois, without reference to principles of choice
or conflict of law thereunder. Whenever possible, each provision of this
Agreement shall be interpreted to be effective and valid under applicable law.
If any provision of this Agreement is prohibited by or invalid under applicable
law, the provision shall be ineffective only to the extent of the prohibition or
invalidity, without invalidating the remainder of the provision or the other
remaining provisions of this Agreement.

Section 9. Notice. All notices, requests, demands, claims, and other
communications hereunder shall be in writing and given in accordance with the
notice provisions of the Note.

Section 10. Jurisdiction. The parties hereby agree that the Bankruptcy Court
shall have exclusive jurisdiction to hear and determine any claims or disputes
between the parties hereto pertaining directly or indirectly to this Agreement
or to any matter arising therefrom. The parties hereto expressly submit and
consent in advance to such jurisdiction and venue.



--------------------------------------------------------------------------------

Section 11. Interim Order and Final Order. This Agreement is executed pursuant
to the terms of the Interim Order and the liens and security interests in the
Collateral granted herein to Secured Party shall have the priority as set forth
in the Interim Order and the Final Order as applicable. To the extent there is
any conflict or inconsistency between this Agreement and the Interim Order or
the Final Order, the Interim Order or the Final Order as applicable shall
control.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first above-written.

 

BORROWER:

BIOVEST INTERNATIONAL, INC.,

a Delaware corporation

By:  

/s/ Alan M. Pearce

Name:   Alan M. Pearce Title:   Chief Financial Officer SECURED PARTY:

CORPS REAL, LLC,

an Illinois limited liability company

By:  

/s/ Ronald E. Osman

Name:   Ronald E. Osman Title:   Manager



--------------------------------------------------------------------------------

Exhibit A

Description of the Collateral

The term “Collateral” shall include all of the property and assets of BIOVEST
INTERNATIONAL, INC. and its bankruptcy estate of every kind or type whatsoever,
tangible, intangible, real, personal and mixed, whether now owned or existing or
hereafter acquired or arising and regardless of where located, and including,
without limitation, all property of the bankruptcy estate of Borrower within the
meaning of Section 541 of the Bankruptcy Code, and all proceeds, rents and
products of all of the foregoing and all distributions thereon; provided,
however, that the term “Collateral” shall specifically not include (i) any and
all claims, causes of action or rights arising under Chapter 5 of the Bankruptcy
Code, including Sections 544, 545, 547, 548, 549, 550, 551 and 553 of the
Bankruptcy Code, and all proceeds or recoveries therefrom, and (ii) any and all
claims or causes of action that exist or may exist, including under Section 541
of the Bankruptcy Code, in favor of Borrower or Borrower’s bankruptcy estate
against the Secured Party, any principal or representative of the Secured Party
or any person with an interest in the Secured Party.